Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to device/method for tracking, via a counter, a date, a time or a welding parameter since the welding device last received a heartbeat signal and placing the welding device in a state based on the tracking, classified in G05B13/024.
II. Claim 20, drawn to a method for stop generating a heartbeat signal in response to determining welding asset data does not satisfy the welding criteria, classified in B23K9/0956.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receiving, at a welding asset tracking server, welding asset data from a welding asset tracking network.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., employing different search strategies or search queries).
During a telephone conversation with Matthew Rudd on 11/15/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Drawings
	The drawings filed on 7/21/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/20, 5/5/21, 12/2/21 and 4/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-4 and 9-19 are directed to an abstract idea. Under Step 1, claims 1-4 and 9-19 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “track a date, a time, or a welding parameter since receiving the heartbeat signal; determine whether the first threshold has been reached based on the counter, and in response to determining the first threshold has been reached”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “track a date, a time, or a welding parameter since receiving the heartbeat signal” as described in [0054] constitutes a mathematical concepts such as performing mathematical calculations, “determine whether the first threshold has been reached based on the counter, and in response to determining the first threshold has been reached” as described in [0055]-[0056] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a counter”, “processing circuitry”, “memory circuit”. The processing circuitry, counter and memory circuit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “communication circuitry configured to receive a heartbeat signal from a welding asset tracking system” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “communication circuitry configured to receive a heartbeat signal from a welding asset tracking system” is insignificant extrasolution activity, see MPEP 2106.05(g), the “communication circuitry configured to receive a heartbeat signal from a welding asset tracking system” does not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “put the welding device in an expiration state”, it is noted that the specification described the expiration state including “emitting a warning”. These limitation do not integrate the invention into a practical application because they are just “applying” the abstract idea. It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, processing circuitry, counter and memory circuit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “communication circuitry configured to receive a heartbeat signal from a welding asset tracking system” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
The “put the welding device in an expiration state” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “put the welding device in an expiration state” such as:
Xu (translation of CN101391334) discloses putting the welding device in a power-saving state in response to timing the time after detecting a signal.
Dina et al. (US20140048522) discloses putting the welding device in a sleep/standby mode in response to absence of a heartbeat signal.
Dina et al. (US20190210135) discloses putting the welding device in a sleep/standby mode in response to absence of a heartbeat signal.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
 Claim 11 is a method claim corresponds to the system claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 2-4 and 12-19 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over translation of CN101391334 to Xu et al. (hereinafter “Xu”), in view of US20140048522 to Dina et al. (hereinafter “Dina”).

As per claim 1, Xu substantially discloses a welding device, welding asset (Xu, see page 2, digital welding machine) comprising: receiving a signal (Xu, see page 2 for receiving detections of working current by the current detector), a counter configured to track a time since receiving the signal (Xu, see page 2 for starting a counter to track a time since receiving detection of working current); a first threshold, determine whether the first threshold has been reached based on the counter and put the welding device in an expiration state in response to determining the first threshold has been reached (Xu, see pages 2-3). Xu does not explicitly disclose communication circuitry configured to receive a heartbeat signal from an asset tracking system, receiving the heartbeat signal, processing circuitry, memory circuitry, computer readable instructions that when executed, cause the processing circuitry to perform actions.
However, Dina in an analogous art discloses communication circuitry configured to receive a heartbeat signal from an asset tracking system, receiving the heartbeat signal (Dina, see [0039] and [0045]), processing circuitry, memory circuitry, computer readable instructions that when executed, cause the processing circuitry to perform actions (Dina, see Fig. 8 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).

Claim 11 is a method claim corresponds to the device claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 2, the rejection of claim 1 is incorporated, Dina further discloses the expiration state comprises a state where the welding device is in a sleep mode (Dina, see [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).

Claim 12 is a method claim corresponds to the device claim 2, it is therefore rejected under similar reasons set forth in the rejection of claim 2.

As per claim 3, the rejection of claim 1 is incorporated, Xu further discloses the first threshold comprises an expiration time limit (Xu, see page 2).

Claim 13 is a method claim corresponds to the device claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3.

As per claim 19, the rejection of claim 11 is incorporated, Dina further discloses the welding device comprises a wire feeder (Dina, see see [0018]-[0019], [0025], [0039] and [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Dina, further in view of translation of KR20030083652 to Lee.

As per claim 4, the rejection of claim 1 is incorporated, the combination of Xu, Dina, and Lee does not explicitly disclose the weld parameter comprises an arc time. However, Lee in an analogous art discloses the weld parameter comprises an arc time (Lee, see abstract and pages 6-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the above combination of Xu and Dina. The modification would be obvious because one of the ordinary skill in the art would want to manage welding quality by monitoring welding parameters (Lee see pages 2 and 6-7).

Claim 14 is a method claim corresponds to the device claim 4, it is therefore rejected under similar reasons set forth in the rejection of claim 4.

Claims 5-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Dina, in view of translation of CN206235812U to Peng, further in view of US4716267 to Reynolds.

As per claim 5, the rejection of claim 1 is incorporated, Dina further discloses a state where the welding device is disabled (Dina, see [0067]), wherein the memory circuitry further comprises computer readable instructions that, when executed further caused the processing circuitry to perform functions (Dina, see Fig. 8 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).
The combination of Xu and Dina does not explicitly disclose a state where the welding device is disabled, a second threshold, determine whether a second threshold has been reached based on the counter and in response to determining the second threshold has been reached, emit a warning of imminent deactivation.
However, Peng in an analogous art discloses a second threshold, determine whether a second threshold has been reached based on the counter and in response to determining the second threshold has been reached, emit a warning (Peng, see page 2-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Peng into the above combination of Xu and Dina. The modification would be obvious because one of the ordinary skill in the art would want to provide a strong reminding function (i.e. alert function) based on big data analysis (Peng, see page 1).
The combination of Xu, Dina and Peng does not explicitly disclose imminent deactivation. However, Reynolds in an analogous art discloses imminent deactivation (Reynolds, see col. 6 line 59-col. 7 line 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Reynolds into the above combination of Xu, Dina and Peng. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of improving safety by disabling the welding device.

Claim 15 is a method claim corresponds to the device claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

As per claim 6, the rejection of claim 5 is incorporated, Dina further discloses power conversion circuitry configured to receive input power, the processing circuitry configured to control the power conversion circuitry to output welding-type power when the welding device is enabled and to cease outputting welding-type power when the welding device is disabled (Dina, see [0019], [0039] and [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).

As per claim 7, the rejection of claim 5 is incorporated, Dina further discloses a wire feed motor configured to drive a wire feed roller, the processing circuitry configured to control the wire feed motor to selectively drive the wire feed roller when the welding device is enabled, and to control the wire feed motor to cease driving of the wire feed roller when the welding device is disabled (Dina, see [0018]-[0019], [0025], [0039] and [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).

As per claim 8, the rejection of claim 5 is incorporated, Xu further discloses the welding device (Xu, see page 2), re-enabling the device in response to receiving the signal (Xu, see pages 2-3). Dina further discloses in response to receiving the heartbeat signal (Dina, see [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).
Peng further discloses reset the counter in response to receiving the signal (Peng, see page 2-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Peng into the above combination of Xu and Dina. The modification would be obvious because one of the ordinary skill in the art would want to provide a strong reminding function (i.e. alert function) based on big data analysis (Peng, see page 1).

Claim 16 is a method claim corresponds to the device claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Dina, in view of Peng.

As per claim 9, the rejection of claim 1 is incorporated, Dina further discloses receiving the heartbeat signal (Dina, see [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dina into the device of Xu. The modification would be obvious because one of the ordinary skill in the art would want to intelligently return the welding power supply unit to a safe condition if the communication is interrupted (Dina, see [0039]).
The combination of Xu and Dina does not explicitly disclose reset the counter in response to receiving the signal. However, Peng in an analogous art discloses reset the counter in response to receiving the signal (Peng, see page 2-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Peng into the above combination of Xu and Dina. The modification would be obvious because one of the ordinary skill in the art would want to provide a strong reminding function (i.e. alert function) based on big data analysis (Peng, see page 1).

Claim 17 is a method claim corresponds to the device claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.

As per claim 10, the rejection of claim 1 is incorporated, Dina further discloses an operator interface (Dina, see [0034]). The combination of Xu and Dina does not explicitly disclose reset the counter in response to receiving an administrative override via the operator interface. However, Peng in an analogous art discloses reset the counter in response to receiving an administrative override via the operator interface (Peng, see page 2-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Peng into the above combination of Xu and Dina. The modification would be obvious because one of the ordinary skill in the art would want to provide a strong reminding function (i.e. alert function) based on big data analysis (Peng, see page 1).

Claim 18 is a method claim corresponds to the device claim 10, it is therefore rejected under similar reasons set forth in the rejection of claim 10.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US7643890 discloses a co-located communication component to provide remote management of a portable construction device. This enables monitoring and/or controlling the portable construction device from a central management site. The communication component allows the central site, or another communication component, to interact with the portable construction device to retrieve information such as, for example, usage information and/or status information. The communication component also allows remote control of the devices such as, for example, remote power control and/or control of auxiliary devices that facilitate the functionality of the portable construction devices. The present invention can also incorporate global positioning systems and/or location indicating systems to facilitate in determining where the portable construction devices are located and/or when the devices are properly positioned. The systems themselves can be distributed to form a communication network with bi-directional communication capabilities.
	US7045742 discloses a welding system, for running a welding process or related process, having at least one wirelessly communicating component with a transmitter and/or receiver system. At least one mounting unit (28) is provided in the various components of the system, in particular the welding system, which can be fitted with a communication module (29) and at least one connecting mechanism of the mounting unit (28) is connected to an internal data transmission system (32) of the system, in particular the welding system. At least one mounting unit (28) is equipped with a communication module (29) in order to run a signal and/or data transmission.
	US20050258154 discloses a welding control system to monitor the energy consumption of a plurality of welders. The welding control system controls the operation of one or more welders based upon the energy information received from one or more energy monitoring devices.
	US20080055154 discloses a position determining device is disclosed comprising a satellite navigation receiver for automatically providing computed position information, when the device has changed its position relative to a predetermined location, to a paging transmitter for transmission to a paging receiver for readout of the computed position information. The readout may be in the form of coordinates and may be accompanied by a message or alarm. The device may be configured as a portable unit of small size and economical manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117